Title: To James Madison from Philip P. Barbour, 10 December 1822
From: Barbour, Philip P.
To: Madison, James


                
                    Dear Sir,
                    Dec. 10th. 22.
                
                I received your letter with the one from Mr. Taylor enclosed; I fear it will be not practicable to effect his object. It seems to have been the opinion of the Attorney General, that a pensioner once stricken from the roll, cannot be re-instated by the Secretary of War; there are many in this situation; the subject was before the house at the last session, & will I

think be resumed at this; individual cases will therefore abide the general result; I have mentioned the subject to Mr. Breckenridge (the member from Mr. Taylor’s district) who has promised to attend to it. There is nothing here of a public nature worthy of communication; you will have seen by the papers that we have done little else than organize ourselves. Resp’ly your obdt. Servt.
                
                    P. P. Barbour
                
            